Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41170 Page 1 of 62




         EXHIBIT 6

                                                                              101
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41171 Page 2 of 62




                                    Exhibit 5                                 102
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41172 Page 3 of 62




                                    Exhibit 5                                 103
                               DX_22456.0002
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41173 Page 4 of 62




                                    Exhibit 5                                 104
                               DX_22456.0003
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41174 Page 5 of 62




                                    Exhibit 5                                 105
                               DX_22456.0004
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41175 Page 6 of 62




                                    Exhibit 5                                 106
                               DX_22456.0005
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41176 Page 7 of 62




                                    Exhibit 5                                 107
                               DX_22456.0006
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41177 Page 8 of 62




                                    Exhibit 5                                 108
                               DX_22456.0007
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41178 Page 9 of 62




                                    Exhibit 5                                 109
                               DX_22456.0008
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41179 Page 10 of 62




                                     Exhibit 5                                 110
                                DX_22456.0009
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41180 Page 11 of 62




                                     Exhibit 5                                 111
                                DX_22456.0010
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41181 Page 12 of 62




                                     Exhibit 5                                 112
                                DX_22456.0011
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41182 Page 13 of 62




                                     Exhibit 5                                 113
                                DX_22456.0012
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41183 Page 14 of 62




                                     Exhibit 5                                 114
                                DX_22456.0013
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41184 Page 15 of 62




                                     Exhibit 5                                 115
                                DX_22456.0014
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41185 Page 16 of 62




                                     Exhibit 5                                 116
                                DX_22456.0015
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41186 Page 17 of 62




                                     Exhibit 5                                 117
                                DX_22456.0016
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41187 Page 18 of 62




                                     Exhibit 5                                 118
                                DX_22456.0017
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41188 Page 19 of 62




                                     Exhibit 5                                 119
                                DX_22456.0018
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41189 Page 20 of 62




                                     Exhibit 5                                 120
                                DX_22456.0019
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41190 Page 21 of 62




                                     Exhibit 5                                 121
                                DX_22456.0020
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41191 Page 22 of 62




                                     Exhibit 5                                 122
                                DX_22456.0021
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41192 Page 23 of 62




                                     Exhibit 5                                 123
                                DX_22456.0022
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41193 Page 24 of 62




                                     Exhibit 5                                 124
                                DX_22456.0023
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41194 Page 25 of 62




                                     Exhibit 5                                 125
                                DX_22456.0024
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41195 Page 26 of 62




                                     Exhibit 5                                 126
                                DX_22456.0025
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41196 Page 27 of 62




                                     Exhibit 5                                 127
                                DX_22456.0026
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41197 Page 28 of 62




                                     Exhibit 5                                 128
                                DX_22456.0027
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41198 Page 29 of 62




                                     Exhibit 5                                 129
                                DX_22456.0028
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41199 Page 30 of 62




                                     Exhibit 5                                 130
                                DX_22456.0029
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41200 Page 31 of 62




                                     Exhibit 5                                 131
                                DX_22456.0030
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41201 Page 32 of 62




                                     Exhibit 5                                 132
                                DX_22456.0031
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41202 Page 33 of 62




                                     Exhibit 5                                 133
                                DX_22456.0032
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41203 Page 34 of 62




                                     Exhibit 5                                 134
                                DX_22456.0033
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41204 Page 35 of 62




                                     Exhibit 5                                 135
                                DX_22456.0034
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41205 Page 36 of 62




                                     Exhibit 5                                 136
                                DX_22456.0035
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41206 Page 37 of 62




                                     Exhibit 5                                 137
                                DX_22456.0036
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41207 Page 38 of 62




                                     Exhibit 5                                 138
                                DX_22456.0037
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41208 Page 39 of 62




                                     Exhibit 5                                 139
                                DX_22456.0038
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41209 Page 40 of 62




                                     Exhibit 5                                 140
                                DX_22456.0039
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41210 Page 41 of 62




                                     Exhibit 5                                 141
                                DX_22456.0040
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41211 Page 42 of 62




                                     Exhibit 5                                 142
                                DX_22456.0041
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41212 Page 43 of 62




                                     Exhibit 5                                 143
                                DX_22456.0042
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41213 Page 44 of 62




                                     Exhibit 5                                 144
                                DX_22456.0043
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41214 Page 45 of 62




                                     Exhibit 5                                 145
                                DX_22456.0044
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41215 Page 46 of 62




                                     Exhibit 5                                 146
                                DX_22456.0045
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41216 Page 47 of 62




                                     Exhibit 5                                 147
                                DX_22456.0046
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41217 Page 48 of 62




                                     Exhibit 5                                 148
                                DX_22456.0047
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41218 Page 49 of 62




                                     Exhibit 5                                 149
                                DX_22456.0048
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41219 Page 50 of 62




                                     Exhibit 5                                 150
                                DX_22456.0049
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41220 Page 51 of 62




                                     Exhibit 5                                 151
                                DX_22456.0050
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41221 Page 52 of 62




                                     Exhibit 5                                 152
                                DX_22456.0051
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41222 Page 53 of 62




                                     Exhibit 5                                 153
                                DX_22456.0052
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41223 Page 54 of 62




                                     Exhibit 5                                 154
                                DX_22456.0053
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41224 Page 55 of 62




                                     Exhibit 5                                 155
                                DX_22456.0054
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41225 Page 56 of 62




                                     Exhibit 5                                 156
                                DX_22456.0055
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41226 Page 57 of 62




                                     Exhibit 5                                 157
                                DX_22456.0056
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41227 Page 58 of 62




                                     Exhibit 5                                 158
                                DX_22456.0057
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41228 Page 59 of 62




                                     Exhibit 5                                 159
                                DX_22456.0058
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41229 Page 60 of 62




                                     Exhibit 5                                 160
                                DX_22456.0059
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41230 Page 61 of 62




                                     Exhibit 5                                 161
                                DX_22456.0060
Case 2:15-cv-00201-SMJ   ECF No. 487-6   filed 02/11/20   PageID.41231 Page 62 of 62




                                     Exhibit 5                                 162
                                DX_22456.0061
